Citation Nr: 1010466	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim for service connection 
for headaches; and denied service connection for memory loss. 

The issue of entitlement to service connection for headaches 
is REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection headaches was previously 
denied in an October 1987 rating decision.  The Veteran was 
notified of that decision, but did not perfect a timely 
appeal.

2.  The evidence received since the October 1987 final denial 
is new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim.

3.  The Veteran does not have a current diagnosis of any 
disability resulting in memory loss.


CONCLUSIONS OF LAW

1.  The October 1987 rating decision that denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for headaches.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The Veteran's claimed memory loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim for service connection for 
headaches in an October 1987 rating decision.  At the time of 
the October 1987 decision, the RO found that there was no 
current diagnosis of headaches or any indication that the 
Veteran suffered from headaches in-service, and the claim was 
denied.  

Although in the December 2006 rating decision on appeal, the 
RO denied the claim for service connection for headaches, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the October 1987 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection for headaches may be 
reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim in December 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in October 1987 consisted of the Veteran's service 
medical records, a VA examination, and the Veteran's 
statements.  The RO found that although the Veteran 
complained of headaches on August 1987 VA examination in 
relation to an in-service head injury, there was no current 
diagnosis of headaches and there was no indication that he 
had suffered from headaches while in service, and the claim 
was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in October 
1987 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.

Newly received evidence includes an October 2009 private 
diagnosis of migraine headaches.  Additionally, VA treatment 
records reflect a diagnosis of headaches.  The Board finds 
the diagnoses of migraine headaches and headaches to be 
evidence that is both new and material, as it provides a 
current diagnosis, which was not present at the time of the 
previous final denial.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of an appellant's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for headaches is reopened.  To that extent 
only, the appeal is allowed.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  38 
C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran's claimed memory loss, 
however, is not a condition subject to presumptive service 
connection unless it is shown to be due to an organic disease 
of the nervous system.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).

The Veteran's service medical records are negative for any 
complaints of or treatment for memory loss. 

There are no post-service medical records showing any 
objective medical evidence of memory loss.  Additionally, the 
Veteran has not complained of memory loss to his physicians.  
To that effect, on August 1987 VA neurological examination 
and cranial examination, the Veteran did not report any 
memory loss in relation to his alleged in-service head injury 
and no memory loss was diagnosed.  VA treatment records dated 
from October 2003 to July 2009 do not reflect complaints or 
treatment for memory loss.  To the contrary, on June 2005 
physical examination, the Veteran was assessed as having good 
recent and remote memory.  Therefore, although the Veteran is 
competent to state that he has experienced memory loss, 
because such a perception comes to him from his senses, there 
is no indication in the claims file that he has sought 
treatment for any memory loss condition, and continuity of 
symptomotology does not suggest that he has suffered from 
memory loss since the alleged in-service head injury.  
Furthermore, no competent evidence shows that he has any 
diagnosis of any disability manifested by memory loss.

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Absent evidence of a current disability, service 
connection for memory loss must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of any memory loss.  Because no memory loss has been 
diagnosed in this case, the Board finds that service 
connection for memory loss is not warranted.

The Board has considered the Veteran's claim that he has 
memory loss related to his service.  However, as a layperson, 
the Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the evidence is 
against the claim for service connection because the evidence 
does not show any competent diagnosis of a disability 
manifested by memory loss.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 200=9); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in February 2006 and 
December 2006; a rating decision in December 2006, a 
statement of the case in October 2008, and a supplemental 
statement of the case in September 2009.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision. VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession. The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice. There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The claim for service connection for headaches is reopened.  
To that extent only, the appeal is allowed.

Service connection for memory loss is denied.


REMAND

Additional development is necessary prior to further 
disposition the claim for service connection for headaches.

The Veteran contends that while in service, he was sitting in 
the back of a truck when a piece of metal equipment fell and 
hit him in the head.  

Service medical records reflect that in February 1985, the 
Veteran was seen for a bump on his scalp that had been 
present for a few days.  The scalp felt sore.  There was no 
history of trauma to the head.  X-ray examination showed a 
scalp lesion, doubtful skull involvement.  A dermatology 
consult reflected findings of a tender lump on the scalp.  
Again, there was no reported history of trauma to the head.  
The assessment was possible cellulitis.  The Veteran was 
given medication to resolve the skin condition.  In March 
1985, the Veteran complained of itching in the affected area, 
though he was taking the prescribed medication.  On April 
1985 follow-up examination, there were numerous crusted 
papules on the posterior scalp.  The assessment was 
dissecting cellulitis, rule out staph folliculitis.  

On August 1987 VA examination, the Veteran reported that in 
1986, he was riding in the back of a truck and an iron bar 
fell and hit his head.  At the time, he had not been knocked 
unconscious, but was dazed and felt head pain.  He stated 
that he had gone to sick call but that nothing was found to 
be wrong.  Two days later, however, he developed two bumps on 
the top of his head.  He reported that he had  recently been 
experiencing headaches which he felt were related to the 
bumps.  Physical examination lead to a diagnosis of 
"residual of traumatic head injury with resultant double 
cyst formation in the upper occipital region, probably a 
hematoma under the pericranium."  An additional August 1987 
VA neurological examination was normal, and no 
neuropsychiatric condition was found.

VA treatment records reflect that in April 2004, the Veteran 
received a gun shot wound to his left hand.  He underwent 
surgery; however, his left hand suffered neurological and 
muscular residuals.  In August 2004, the Veteran denied 
having any headaches.  In July 2005, the Veteran complained 
of headaches related to his left hand pain.  In July 2007, 
the Veteran reported that his headaches were getting worse.  
He reported that when the iron bar had fallen on his head in 
service, he had lost consciousness.  In May 2008, the Veteran 
again reported having headaches.  His physician advised him 
that the headaches were likely related to his hypertension, 
left hand pain, and stress.  In April 2009, the Veteran 
stated that his head pain had increased in severity.  The 
headaches made his vision blurry and lasted for two to three 
days.  In June 2009, the Veteran complained of daily 
headaches.  The headaches began in the keloid area and spread 
throughout his skull.  The physician stated that the 
headaches sounded tension/contraction related.

An October 2009 private record reflect that the Veteran was 
diagnosed with migraine headaches with associated dizziness 
and nausea.  No opinion as to the etiology of the headaches 
was offered. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Because the Veteran's service medical records reflect that he 
was treated for a skin condition of the head, and the Veteran 
has provided credible testimony that he suffered from a head 
injury in service and has suffered from headaches since 
service, and currently is diagnosed with migraine headaches, 
it remains unclear to the Board whether the Veteran's current 
headaches were caused by his service.  Therefore a VA 
examination is necessary in order to fairly decide the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his headaches.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any current migraines and headaches are 
related to his active service, to include 
the alleged in-service injury to the head.  
In addition to the service medical 
records, the examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his statements of 
continuous symptoms of headaches since 
service.  If the Veteran's headaches are 
more likely attributable to factors 
unrelated to military service, the 
examiner should specifically so state.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


